Case 15-40277        Doc 27     Filed 12/05/18     Entered 12/05/18 12:57:26          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-40277
         James A Vesneske
         Christina A Vesneske
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/25/2015.

         2) The plan was confirmed on 01/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/14/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,250.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-40277      Doc 27     Filed 12/05/18     Entered 12/05/18 12:57:26                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $25,420.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $25,420.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,900.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,298.25
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,198.25

 Attorney fees paid and disclosed by debtor:               $100.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal       Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 ATLAS ACQUISITIONS LLC       Unsecured             NA          73.88            73.88           0.00        0.00
 CAVALRY SPV I LLC            Unsecured             NA         547.80           547.80           0.00        0.00
 CHECK INTO CASH INC          Unsecured          121.00        413.72           413.72           0.00        0.00
 CHECK INTO CASH INC          Unsecured          372.00        565.56           565.56           0.00        0.00
 COMENITY BANK                Unsecured          274.00        372.90           372.90           0.00        0.00
 CONSUMER PORTFOLIO SERVICES  Secured        13,415.00     13,415.00        13,415.00       6,876.85    1,104.43
 CONSUMER PORTFOLIO SERVICES  Unsecured             NA         410.61           410.61           0.00        0.00
 INTERNAL REVENUE SERVICE     Unsecured             NA         116.31           116.31           0.00        0.00
 INTERNAL REVENUE SERVICE     Priority        2,400.00       2,231.14         2,231.14          20.28        0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured          305.00        345.11           345.11           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured          817.00        880.07           880.07           0.00        0.00
 LVNV FUNDING                 Unsecured          373.00        377.26           377.26           0.00        0.00
 LVNV FUNDING                 Unsecured             NA         415.49           415.49           0.00        0.00
 PRESTIGE FINANCIAL SERVICES  Unsecured             NA         234.85           234.85           0.00        0.00
 PRESTIGE FINANCIAL SERVICES  Secured        20,563.00     20,563.00        20,563.00      10,525.70    1,694.49
 VISTA MED CENTER             Unsecured          500.00           NA               NA            0.00        0.00
 WHITE PINE FUNDING           Unsecured          400.00           NA               NA            0.00        0.00
 WOODFOREST NATIONAL BANK     Unsecured          300.00           NA               NA            0.00        0.00
 WOODMANS KENOSHA             Unsecured          259.00           NA               NA            0.00        0.00
 NORTHWEST COMMUNITY HEALTHC Unsecured        1,388.00            NA               NA            0.00        0.00
 FAST CASH                    Unsecured          500.00           NA               NA            0.00        0.00
 500 FAST CASH                Unsecured          500.00           NA               NA            0.00        0.00
 ARLINGTON RIDGE PATHOLOGY    Unsecured           10.00           NA               NA            0.00        0.00
 BUFFALO GROVE FIRE AMBULANCE Unsecured       1,000.00            NA               NA            0.00        0.00
 CENTEGRA HOSPITAL MCHENRY    Unsecured       1,418.00            NA               NA            0.00        0.00
 FSST FINANCIAL               Unsecured          400.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-40277       Doc 27       Filed 12/05/18    Entered 12/05/18 12:57:26                   Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim         Principal       Int.
 Name                               Class    Scheduled        Asserted      Allowed          Paid          Paid
 GREENLINE LOANS                 Unsecured         500.00             NA           NA              0.00        0.00
 GREENSTREAM LENDING             Unsecured         400.00             NA           NA              0.00        0.00
 HARVEST MOON LOANS              Unsecured         400.00             NA           NA              0.00        0.00
 HEALTHY SMILE                   Unsecured         250.00             NA           NA              0.00        0.00
 IGGY LOANS                      Unsecured         400.00             NA           NA              0.00        0.00
 IL CASH ADVANCE                 Unsecured         500.00             NA           NA              0.00        0.00
 LAKE VILLA FIRE PROTECTION DT   Unsecured         300.00             NA           NA              0.00        0.00
 LENDGREEN                       Unsecured         500.00             NA           NA              0.00        0.00
 MAX LEND                        Unsecured         500.00             NA           NA              0.00        0.00
 MOBILOANS LLC                   Unsecured         300.00             NA           NA              0.00        0.00
 NORTHCASH                       Unsecured         300.00             NA           NA              0.00        0.00
 NORTHWEST PREMIUM SERVICES      Unsecured          30.00             NA           NA              0.00        0.00
 NORTHWEST RADIOLOGY             Unsecured          16.00             NA           NA              0.00        0.00
 PAYLIANCE                       Unsecured         272.00             NA           NA              0.00        0.00
 QUEST DIAGNOSTICS               Unsecured          13.00             NA           NA              0.00        0.00
 REILLY STEVEN DDS               Unsecured          39.00             NA           NA              0.00        0.00
 SANTANDER                       Unsecured         100.00             NA           NA              0.00        0.00
 SPEEDY CASH                     Unsecured         300.00             NA           NA              0.00        0.00
 TCF NATIONAL BANK               Unsecured      1,400.00              NA           NA              0.00        0.00
 COMCAST                         Unsecured         120.00             NA           NA              0.00        0.00
 FAST MONEY LINE                 Unsecured         831.00             NA           NA              0.00        0.00
 UNCLE WARBUCKS                  Unsecured         400.00          480.00       480.00             0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                 Interest
                                                             Allowed                Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                $0.00                   $0.00
       Mortgage Arrearage                                    $0.00                $0.00                   $0.00
       Debt Secured by Vehicle                          $33,978.00           $17,402.55               $2,798.92
       All Other Secured                                     $0.00                $0.00                   $0.00
 TOTAL SECURED:                                         $33,978.00           $17,402.55               $2,798.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                  $0.00               $0.00
        Domestic Support Ongoing                                $0.00                  $0.00               $0.00
        All Other Priority                                  $2,231.14                 $20.28               $0.00
 TOTAL PRIORITY:                                            $2,231.14                 $20.28               $0.00

 GENERAL UNSECURED PAYMENTS:                                $5,233.56                  $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-40277        Doc 27      Filed 12/05/18     Entered 12/05/18 12:57:26            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,198.25
         Disbursements to Creditors                            $20,221.75

 TOTAL DISBURSEMENTS :                                                                     $25,420.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
